DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Application filed 06/04/2020.
3. Claims 1-12 are pending and rejected, and claims 1 and 11-12 are independent. 
Priority
4. Acknowledged is this Application claims the benefit of priority under 35 U.S.C. 119(a)-(d) or (f), based on priority papers filed in parent Application No. 2019-112367, filed   06/17/2019 to JAPAN which is incorporated herein by reference for all purposes.
Information Disclosure Statement
5. The information disclosure statements filed 06/04/2020 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached.
Claim Rejections - 35 USC § 101
6. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.1. Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites “… a processor coupled to the memory, the processor being configured to  [perform a method]”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of machines.
Step 2A – prong one:
The claim recites “a search for a minimum value of the evaluation function by repeating a process of updating the value of the state variable by a Markov chain Monte Carlo method based on a first transition probability distribution”, 
which is a process that can be considered and can be performed a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). [See MPEP 2106.04(a)(2) III for mental concepts grouping of abstract ideas].
“A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.
Examples of mathematical calculations recited in a claim include: …
v. using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979); and
vi. calculating the difference between local and average data values, In re Abele, 684 F.2d 902, 903, 214 USPQ 682, 683-84 (CCPA 1982). [See MPEP 2106.04(a)(2) I. MATHEMATICAL CONCEPTS].
The claim further recites:
“the first transition probability distribution being a transition probability distribution that is represented by a first function”, “the first function being a function configured to normalize to one a sum of probabilities of transition from a current state to each of a plurality of different states”,  “the current state being represented by a current value of the state variable”, “the first transition probability distribution being configured to have a feature that a transition probability becomes larger than in a Boltzmann distribution as a change in the value of the evaluation function due to a change in the value of the state variable is positively larger”; 
Further, the process is a “mathematical concepts grouping” which is “defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Supreme Court has identified a number of concepts falling within this grouping as abstract ideas including: a procedure for converting binary-coded decimal numerals into pure binary form, Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972); a mathematical formula for calculating an alarm limit, Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ2d 193, 195 (1978); the Arrhenius equation, Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981); and a mathematical formula for hedging, Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ 2d 1001, 1004 (2010).” , “”More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1981 (describing Flook as holding "that a mathematical formula for computing ‘alarm limits’ in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea,")”. [See MPEP 2106.04(a)(2) I. MATHEMATICAL CONCEPTS].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim also recites “a memory configured to store a value of a state variable included in an evaluation function, the e valuation function being obtained by converting a problem”; however, this is mere instruction to implement the judicial exception using a computer which does not integrate the judicial exception into a practical application [See MPEP 2106.05(d) and MPEP 2106.05(f) (2) “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”].

Taking the claim as a whole, there is the judicial exception with mere instruction to implement the exception using a computer in its ordinary capacity.
Accordingly, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim includes instruction to implement the judicial exception using a computer in its ordinary capacity; however, this does not amount to significantly more than the judicial exception itself [See MPEP 2106.05(f) (2) “Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”].
Taking the claim as a whole, there is the judicial exception with mere instruction to implement the exception using a computer in its ordinary capacity.
Accordingly, at step 2B, the claim is found to be directed to the judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “the first transition probability distribution is a transition probability distribution represented by a reciprocal of an m-th power (m > 1) of a value that is obtained by adding one to a product of a change in a value of the evaluation function and an inverse temperature.”. However, as for the calculating for representing steps of claim 1, these are “mathematical concepts grouping” process which may be carried out mentally with or without physical aid; and even merely may be performed with an optimization device. Accordingly, the rationale given for claim 1 applies, mutatis mutandis.

Regarding claim 3:
The claim recites “the first transition probability distribution is a transition probability distribution represented by a reciprocal of a (m/2)th power (m > 1) of a value that is obtained by adding one to a square of a product of a change in a value of the evaluation function and an inverse temperature”; however, like the calculating for representing step recited in claim 2, this is a “mathematical concepts grouping” process which may be carried out mentally with or without physical aid; or even merely may be performed with an optimization device. Accordingly, the rationale given for claim 2 applies, mutatis mutandis.

Regarding claim 4:
The claim recites “the first transition probability distribution is a transition probability distribution represented by an exponential function of a value obtained by multiplying by minus one an m-th power (m > 0, where m ≠ 1) of a product of a change in a value of the evaluation function and an inverse temperature”; however, like the calculating for representing step recited in claim 2, this is a “mathematical concepts grouping” process of multiplying by minus which may be carried out mentally with or without physical aid; or even merely may be performed with an optimization device. Accordingly, the rationale given for claim 2 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “wherein the processor is configured to calculate a value of the evaluation function each time the value of the state variable is updated, and store a plurality of values in the memory in ascending order among calculated values of the evaluation function”; however, however, this is merely “mathematical concepts grouping” process which may be carried out mentally with or without physical aid; or even merely may be performed with an optimization device and the process further implements the judicial exception using a computer which does not integrate the judicial exception into a practical application [See MPEP 2106.0S(d) and MPEP 2106.0S(f) - e.g. "Use of a computer or other machinery in its ordinary capacity for economic or other tasks ( e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea ( e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. "]. Therefore, this is mere to apply the judicial exception with a computer. Accordingly, the reasoning given for claims 1-2 applies, mutatis mutandis.

Regarding claim 6:
The claim recites “the processor is configured to output a value of the evaluation function at a predetermined sampling frequency”; however, like the storing of claim 5, this is a process which may be carried out mentally with or without physical aid; and even merely may be performed with an optimization device. Accordingly, the reasoning given for claim 5 applies, mutatis mutandis.

Regarding claim 7:
The claim recites the processor is configured to “calculate, for each of a plurality of annealing variables, a second Hamiltonian represented by a sum of a first product and a second product, the first product being a value obtained by multiplying a known first Hamiltonian with a first value, the first value being a value obtained by subtracting a value of the annealing variable from one, the second product being a value obtained by multiplying a value of the evaluation function with the each of the plurality of annealing variables, and output a calculation result of the calculating”; however, like the selecting of claims 1 and 2, this is merely a “mathematical concepts grouping” process which may be carried out mentally with or without physical aid; or even merely may be performed with an optimization device. Accordingly, the reasoning given for claims 1 and 2 applies, mutatis mutandis.

Regarding claim 8:
The claim recites “the processor is configured to select the predetermined schedule from a plurality of schedules of increasing the annealing variable from zero to one”; however, like the storing and outputting operations of claims 5-6, this is merely to apply the judicial exception with a computer. Accordingly, the reasoning given for claims 5-6 applies, mutatis mutandis.

Regarding claim 9:
The claim recites “the processor is further configured to perform a search for the minimum value by a replica exchange method, the replica exchange method including:
setting a different value of a temperature parameter for each of a plurality of replicas; and 
exchanging values of the temperature parameter among the plurality of replicas according to the set value of the temperature parameter and an exchange probability based on the transition probability distribution”; however, like the storing and outputting operations of claims 5-6, this is a process which may be carried out mentally with or without physical aid; and with merely to perform implement the setting and exchanging actions with a computer.
Accordingly, the reasoning given for claims 5-6 applies, mutatis mutandis.

Regarding claim 10:
The claim recites “the processor is further configured to 
change the value of the parameter included in the transition probability distribution;
calculate an evaluation value with respect to a value of the evaluation function at a value of each parameter in a calculation time shorter than a calculation time when search for the minimum value of the evaluation function is performed; and
output a calculation result”; however, like the calculating, exchanging, and outputting operations of claims 9, 7 and 6, this is a process which may be carried out mentally with or without physical aid; and with merely to perform implement the setting and exchanging actions with a computer.
Accordingly, the reasoning given for claims 9, 7 and 6applies, mutatis mutandis.

Regarding claim 11:
Step 1:
The claim recites a “A method implemented by a computer for controlling an optimization processing, the method comprising:  [a collection of steps]”. The collection of steps as described or similarly described in claim 1 above. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Steps 2A and B:
The claim recites limitations like those of claim 1 and the same reasoning applies, mutatis mutandis.


Regarding claim 12:
Step 1:
The claim recites “A non-transitory computer-readable storage medium for storing a program for controlling an optimization processing, the program being configured to cause a processor to perform processing, the processing comprising: [a collection of steps]”, however, this is mere a program stored upon a [non-transitory computer-readable storage medium] to implement the judicial exception using a computer which does not integrate the judicial exception into a practical application [See MPEP 2106.05(d) and MPEP 2106.05(f) - e.g. "Use of a computer or other machinery in its ordinary capacity for economic or other tasks ( e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea ( e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. "].
Taking the claim as a whole, there is the judicial exception with mere instruction to
implement the exception using a computer in its ordinary capacity.
The collection of steps as described or similarly described in claim 1 above. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Steps 2A and B:
The claim recites limitations like those of claim 1 and the same reasoning applies, mutatis mutandis.

Claim Rejections - 35 USC § 102
7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

7.1. Claims 1, 5, 9 and 11-12 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by
Hamze et al.: "SAMPLING FROM A SET OF SPINS WITH CLAMPING", (U.S. Patent Application Publication 20150269124 A1, DATE PUBLISHED 2015-09-24 and DATE FILED 2015-04-01, hereafter “Hamze”).

As per claim 1, Hamze teaches an optimization device comprising: 
a memory configured to store a value of a state variable included in an evaluation function, the e valuation function being obtained by converting a problem (See Fig. 10 and [0147], program modules or modules, and/or data can be stored in system memory); and
a processor coupled to the memory, the processor being configured to perform (See [0061], a processing system may include at least one non-transitory processor-readable medium that stores at least one of processor executable instructions or data; and at least one processor communicatively coupled to the least one non-transitory processor-readable medium which, in response to execution causes at least one processor to: receive the set of samples; receive a second function; search through the set of samples for a feasible solution to the second function; and return the feasible solution to the second function.),
a search for a minimum value of the evaluation function by repeating a process of updating the value of the state variable by a Markov chain Monte Carlo method based on a first transition probability distribution (See Fig. 4, [0096] and [0127]-[0132], using Markov chain Monte Carlo method for sampling available probability distribution to apply the method to a received function, target distribution and a set of variables, by looping the computing the forward probability of an i-th move, calculating the probability of the reverse transition from the proposal, a new state, to the current state- a configuration of variables, and evaluating acceptance of the i-th move and returning an acceptance Markov chain), 
the first transition probability distribution being a transition probability distribution that is represented by a first function (See [0129], a Markov chain generator receives a function f, sets counter to one, given a current point x, a new point, y, and is proposed according to a Markovian proposal process using samples draft from the function f. Here the function reads on the first function), 
the first function being a function configured to normalize to one a sum of probabilities of transition from a current state to each of a plurality of different states (See [0110], the estimator is used to create information on the distribution associated with the function f. One example of an estimator is to count up the different values of a variable over the samples collected. This can be normalized by the number of samples.), 
the current state being represented by a current value of the state variable (See Figs. 2 and 5, and [0134], the chain generator receives the modified function given the current state, f(y|x) and samples the function f, now modified to reflect the current state x and called q. The chain generator samples the function q, N times for the first variable in a process like in act 210. That is, {w.sup.(n).sub.1}.about.q.sub.1(w|x), where w is the sample variables. The chain generator receives draws N samples in a "for loop" or similar iterative structure.), 
the first transition probability distribution being configured to have a feature that a transition probability becomes larger than in a Boltzmann distribution as a change in the value of the evaluation function due to a change in the value of the state variable is positively larger (See [0238], In Importance Sampling an available probability distribution is used to approximate a target distribution. Important but rare samples get greater weight than less important and common samples. If the target distribution is the Boltzmann distribution and the available distribution is non-Boltzmann, that is, it is not Boltzmannly enough, then Importance Sampling is a technique to improve the Boltzmannliness of the available distribution. That is improve the degree to which the available distribution fits the Boltzmann distribution.).

As per claim 5, Hamze teaches the optimization device according to claim 1, wherein the processor is configured to calculate a value of the evaluation function each time the value of the state variable is updated, and store a plurality of values in the memory in ascending order among calculated values of the evaluation function (See Hamze: [0026] and [0052], implementing an updated function wherein the a first instant variable associated with the instant sample value from the estimator is fixed; and selecting a second instant variable in the sub-set of variables to be added to the tree. The second instant variable has a minimum entropy value amongst any remaining variables in the sub-set of variables to be added to the tree over the instant plurality of samples. The method of operation in a sampling device may be summarized as further including extending the tree by the selected second instant variable in the sub-set of variables to be added to the tree; removing the selected second instant variable from the sub-set of variables to be added to the tree; and traversing the tree in a specified order; and sorting the set of samples in increasing order of energy; and searching through the set of samples for a feasible solution to the second function in increasing order of energy. The second function may be a changed version of the first function. The method may further include sorting the set of samples in increasing order of energy; and searching through the set of samples for a feasible solution to the second function in increasing order of energy.).

As per claim 9, Hamze teaches the optimization device according to claim 1, wherein the processor is further configured to perform a search for the minimum value by a replica exchange method, the replica exchange method including:
setting a different value of a temperature parameter for each of a plurality of replicas (See [0251], inverse temperature or .beta. is attached to a replica. The values of beta range from  .beta..sub.min, the inverse temperature of the hottest replica, to .beta..sub.get, the inverse temperature of the target distribution. The high temperature, or low inverse temperature, .beta..sub.min is typically set to 0, or close to it, allowing the system to explore the phase space freely.); and 
exchanging values of the temperature parameter among the plurality of replicas according to the set value of the temperature parameter and an exchange probability based on the transition probability distribution (See [0233], The simulated annealer then slowly lowers the temperature in stages until system freezes and no further changes occur.).

As per claim 11, the claim recites a method implemented by a computer for controlling an optimization processing (See Hamze: [0006] and [0142], operating an analog processor as a sample generator may also enable a broader range of problems to be solved  compared to, for example, using an analog processor to find a low energy state of a Hamiltonian that encodes an optimization problem and a computing system 1000 including a digital computer 1005 coupled to a quantum computer), the method comprising operation steps performed by the device recited in the optimization device as recited in claim 1 above and as rejected under 35 USC § 102 as being anticipated by Hamze.
Accordingly, claim 11 is rejected along the same rationale that rejected claim 1.

As per claim 12, the claim recites a non-transitory computer-readable storage medium for storing a program for controlling an optimization processing, the program being configured to cause a processor to perform processing (See Hamze: [0006] and [0142], operating an analog processor as a sample generator may also enable a broader range of problems to be solved  compared to, for example, using an analog processor to find a low energy state of a Hamiltonian that encodes an optimization problem and a computing system 1000 including a digital computer 1005 coupled to a quantum computer),, the processing comprising operation steps performed by the device recited in the optimization device as recited in claim 1 above and as rejected under 35 USC § 102 as being anticipated by Hamze.
Accordingly, claim 11 is rejected along the same rationale that rejected claim 1.
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.1. Claims 2-4, 6 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over
Hamze, as applied to claims 1, 5, 9 and 11-12 above and further in view of  
Zadeh et al.: "SYSTEM AND METHOD FOR EXTREMELY EFFICIENT IMAGE AND PATTERN RECOGNITION AND ARTIFICIAL INTELLIGENCE PLATFORM", (U.S. Patent Application Publication 20180204111 A1, DATE PUBLISHED 2018-07-19 and DATE FILED 2018-03-12, hereafter “Zadeh”).

Hamze et al.: "SAMPLING FROM A SET OF SPINS WITH CLAMPING", (U.S. Patent Application Publication 20150269124 A1, DATE PUBLISHED 2015-09-24 and DATE FILED 2015-04-01, hereafter “Hamze”), in view  of
Zadeh et al.: "SYSTEM AND METHOD FOR EXTREMELY EFFICIENT IMAGE AND PATTERN RECOGNITION AND ARTIFICIAL INTELLIGENCE PLATFORM", (U.S. Patent Application Publication 20180204111 A1, DATE PUBLISHED 2018-07-19 and DATE FILED 2018-03-12, hereafter “Zadeh”).

As per claim 2, concerning “the optimization device according to claim 1, wherein the first transition probability distribution is a transition probability distribution represented by a reciprocal of an m-th power (m > 1) of a value that is obtained by adding one to a product of a change in a value of the evaluation function and an inverse temperature”, Hamze teaches computing the weight as proportional to a product over a plurality of states in the history of states of the simulated annealing and each term of the product may include an exponent of a multiplication of: a difference between an inverse temperature at a first state in the history of states of the simulated annealing and an inverse temperature at a second state in the history of states of the simulated annealing, and an energy at the second state in the history of states of the simulated annealing (See [0036]).
However, Hamze does not explicitly teach a transition probability distribution represented by a reciprocal of an m-th power (m > 1) of a value.
On the other hand, as an analogous art on probability distribution, Zadeh teaches a transition probability distribution represented by a reciprocal of some power of a value (See [0713], assuming a model of normal distribution is selected, the candidate probability distribution is determined as follows: 
    PNG
    media_image1.png
    68
    244
    media_image1.png
    Greyscale
).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Zadeh's teaching with Hamze reference because Zadeh is dedicated to make rational decisions based on uncertain, imprecise and/or incomplete by applying of general-AI algorithms, and Hamze is dedicated to sampling from an available probability distribution, and the combined teaching would have enabled Hamze to apply AI algorithms on computational techniques including: Importance Sampling and Markov chain Monte Carlo systems to update a set of samples to include the probability distribution sampling, and returning the set of samples.
 
As per claim 3, Hamze in view of Zadeh teaches the optimization device according to claim 1, wherein the first transition probability distribution is a transition probability distribution represented by a reciprocal of a (m/2)th power (m > 1) of a value that is obtained by adding one to a square of a product of a change in a value of the evaluation function and an inverse temperature (See Hamze: computing the weight as proportional to a product over a plurality of states in the history of states of the simulated annealing and each term of the product may include an exponent of a multiplication of: a difference between an inverse temperature at a first state in the history of states of the simulated annealing and an inverse temperature at a second state in the history of states of the simulated annealing, and an energy at the second state in the history of states of the simulated annealing; and Zadeh: [0713], assuming a model of normal distribution is selected, the candidate probability distribution is determined as follows: 
    PNG
    media_image1.png
    68
    244
    media_image1.png
    Greyscale
).

As per claim 4, Hamze in view of Zadeh teaches the optimization device according to claim 1, wherein the first transition probability distribution is a transition probability distribution represented by an exponential function of a value obtained by multiplying by minus one an m-th power (m > 0, where m ≠1) of a product of a change in a value of the evaluation function and an inverse temperature (See Hamze: computing the weight as proportional to a product over a plurality of states in the history of states of the simulated annealing and each term of the product may include an exponent of a multiplication of: a difference between an inverse temperature at a first state in the history of states of the simulated annealing and an inverse temperature at a second state in the history of states of the simulated annealing, and an energy at the second state in the history of states of the simulated annealing; and Zadeh: [0713], assuming a model of normal distribution is selected, the candidate probability distribution is determined as follows: 
    PNG
    media_image1.png
    68
    244
    media_image1.png
    Greyscale
).

As per claim 6, Hamze in view of Zadeh teaches the optimization device according to claim 1, wherein the processor is configured to output a value of the evaluation function at a predetermined sampling frequency (See Hamze: [0164], [0247], how many times the qubit has or is in a given state relative to the number of samples; Zadeh: [0538] and [3196], learning machine" can interact with a sister-machine to adjust and repair each other, or on itself, according to a predetermined rules engine or accumulated experience or AI rules.).

As per claim 10, Hamze in view of Zadeh teaches the optimization device according to claim 1, wherein the processor is configured to:
change the value of the parameter included in the transition probability distribution (See Zadeh: [1329], a rate of change (first derivative) of the parameter);
calculate an evaluation value with respect to a value of the evaluation function at a value of each parameter in a calculation time shorter than a calculation time when search for the minimum value of the evaluation function is performed (See Zadeh: [0736] and [0776], when minimum of ts.sub.i's are used to determine ts, the irrelevancy of a signature parameter with respect to A may be expressed as a truth membership function of 1 for all possibilities and starting with a derived map A.sub.x* (or calculated map from (A, B)), a candidate membership function of X in fuzzy set C is made fuzzy by D, to form another fuzzy map C*.); and
output a calculation result (See Zadeh: [2215], the computing processor compares the detected one or more faces with the fourth Z-factor against a library of faces, each with its own Z-factor, stored in a first face storage. If the detected one or more faces matches or corresponds to a first face in the library of faces, then it outputs the identity or identification number of the first face, as identification for the detected one or more faces from the still image or video frame, along with a fifth Z-factor corresponding to the matching or correspondence to the first face.).


8.2. Claims 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over
Hamze, as applied to claims 1, 5, 9 and 11-12 above and further in view of  
KAPIT; Eliot: "QUANTUM ANNEALING WITH OSCILLATING FIELDS", (U.S. Patent Application Publication 20200272910 A1, DATE PUBLISHED 2020-08-27 and DATE FILED 2018-10-25, hereafter “KAPIT”).

As per claim 7, Hamze does not explicitly teach the optimization device according to claim 1, wherein the processor is configured to calculate, for each of a plurality of annealing variables.
However, KAPIT teaches the optimization device according to claim 1, wherein the processor is configured to calculate, for each of a plurality of annealing variables (See [0061],[0069], each term in the summation of Eqn. 1 corresponds to one of oscillating fields 110 driving one of qubits 102 and an energy gap 204 versus an annealing parameters for instantaneous Hamiltonian Ĥ.sub.I(t). Here the annealing parameters reads on the annealing variables and the Hamiltonian of Eqn.1, the first Hamiltonian).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine KAPIT's teaching with Hamze reference because KAPIT is dedicated to quantum computing, and in particular, quantum annealing, and Hamze is dedicated to sampling from an available probability distribution, and the combined teaching would have enabled Hamze to driver Hamiltonian that uses oscillating fields to advantageously obtain a quantum speedup over classical computing techniques.
Hamze in view of KAPIT further teaches:
a second Hamiltonian represented by a sum of a first product and a second product, the first product being a value obtained by multiplying a known first Hamiltonian with a first value (See [0063], the problem Hamiltonian Hp may be expressed most generally by representing qubits 102 as spins in a static external field q that longitudinally couples to qubits 102: 
    PNG
    media_image2.png
    51
    381
    media_image2.png
    Greyscale
, here the Hamiltonian of Eqn. 3 is interpreted the second Hamiltonian), 
the first value being a value obtained by subtracting a value of the annealing variable from one (See KAPIT: [0062], each amplitude a, is equal to an identical magnitude a and a randomly selected sign + or -. ), 
the second product being a value obtained by multiplying a value of the evaluation function with the each of the plurality of annealing variables, and output a calculation result of the calculating (See KAPIT: [0063], the outer sum running uniquely over qubit pairs (i,j) and the inner sum running over all three Cartesian directions (x,y,z) for each qubit of each pair. The term Jx .x (i,i) is an interqubit coupling strength between qubits i and J, 'wherein qubit i is coupled along the x1 direction and qubit j is coupled along the x2 direction.).

As per claim 8, Hamze in view of KAPIT teaches the optimization device according to claim 7, wherein the processor is configured to select the predetermined schedule from a plurality of schedules of increasing the annealing variable from zero to one (See [0112], KAPIT: static magnetic flux 522 of FIG. 5 is changed over time according to annealing schedule s(t) so as to reduce coupling of qubit 500 to oscillating field 514. In one example of step 1210, static flux 630 of FIG. 6 is changed over time according to annealing schedule s(t) so as to increase interqubit coupling strength between first and second qubits 600(1), 600(2)).
References
9.1. The prior art made of record:
A. U.S. Patent Application Publication US-20150269124-A1.
B. U.S. Patent Application Publication US-20180204111-A1.
C. U.S. Patent Application Publication US-20200272910-A1.
9.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
D. U.S. Patent Application Publication US-20200160046-A1.
Conclusion
10.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
10.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours. 	
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 7, 2022